        Case 3:21-cr-00008-VAB Document 52 Filed 05/03/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                                CRIMINAL NO. 3:21CR08 (VAB)

            v.                                          18 U.S. C. § 1962(d) (Racketeering
                                                        Conspiracy)
KEISHA WN DONALD;
TREVON WRIGHT, a.k.a. "Tre;"
KYRAN DANGERFIELD;
ERIC HA YES, a.k.a. "Heavyweight Champ;"
TRAVON JONES, a.k.a. "Budda;"
TYRONE MOORE, a.k.a. "Ty Ralph Lauren;"
CHARLES ANTHONY BONILLA,
    a.k.a. "30 cal" and "Ant;" and
HARRY BATCHELOR a.k.a. "Bookie"

                                 SUPERSEDING INDICTMENT

       The Grand Jury charges:

                                         COUNT ONE
                                       (RICO Conspiracy)

                                          The Enterprise

       1.        At all times relevant to this Superseding Indictment, the defendants KEISHAWN

DONALD, TREVON WRIGHT, a.k.a. "Tre," KYRAN DANGERFIELD, ERIC HA YES, a.k.a.

"Heavyweight Champ," TRA VON JONES, a.k.a. "Budda," TYRONE MOORE, a.k.a. "Ty Ralph

Lauren," CHARLES ANTHONY BONILLA, a.k.a. "30 cal" and "Ant," and HARRY

BATCHELOR, a.k.a. "Bookie," and others known and unknown to the Grand Jury, were members

and associates of the Bridgeport street gang, the "East End gang," a criminal organization whose

members and associates engaged in, among other activities, narcotics distribution, robberies and

acts of violence, including murders and assaults.



                                                    1
        Case 3:21-cr-00008-VAB Document 52 Filed 05/03/21 Page 2 of 10




        2.      The East End gang began as a local street gang based in the East End of Bridgeport,

Connecticut, but it currently has members and associates who are either incarcerated or living

throughout Bridgeport and surrounding towns. East End members and associates often

communicate through various forms of electronic communication, including Facebook messenger,

SnapChat, phone calls, text messages and music videos posted online. At times, members and

associates use gang symbols and code words to communicate in order to avoid revealing their

criminal activity.

        3.      Members and associates of the East End gang are expected to protect the name,

reputation and status of the gang from rival gang members and other persons. To protect the gang

and enhance its reputation, East End gang members and associates are expected to use any means

necessary to force respect from those who have shown disrespect, including committing acts of

intimidation, threats of violence and actual violence.

       4.      At all times relevant to this Superseding Indictment, the East End gang, including

its leaders, members and associates, constituted an enterprise as defined in Title 18, United States

Code, Section 1961(4) (hereinafter "the Enterprise"), that is, a group of individuals associated in

fact that engaged in, and the activities of which affected, interstate and foreign commerce. The

enterprise constituted an ongoing organization whose members and associates functioned as a

continuing unit for the common purpose of achieving the objectives of the enterprise.

       5.      The East End gang, at all times relevant to this Superseding Indictment, was aligned

with other street-level criminal organizations, specifically, the PT Barnum gang, the East Side

gang and the 150 gang, which is a gang based on the West Side of Bridgeport. These gangs were

aligned together against rival organizations in Bridgep01i, specifically, the "Original North End"


                                                 2
         Case 3:21-cr-00008-VAB Document 52 Filed 05/03/21 Page 3 of 10




or "O.N.E." and the "Greene Homes Boyz," which was also known as the "Hotz" or "GHB,"

gangs, respectively based in the North End and in the Charles F. Greene Housing Project, located

within the Hollow neighborhood of Bridgeport. The O.N.E. gang and the GHB gang have been

allied together since approximately 2017.

        6.     The East End gang had multiple criminal objectives, one of which was the

enrichment of the members and associates of the organization through the distribution of controlled

substances including heroin, cocaine base (crack), marijuana and Percocet pills. Members and

associates of the East End gang sold narcotics primarily in the East End of Bridgeport. East End

members and associates would share customers and refer each other to customers and engaged in

narcotics trafficking together. Often, drug related activity was coordinated and facilitated by text

messaging and Facebook messenger.

       7.      Members and associates of the East End gang committed, conspired, attempted and

threatened to commit acts of violence to protect the enterprise and to protect fellow members and

associates of the East End gang as well as the reputations of deceased members. These acts of

violence included acts of murder and assault intended to protect the East End gang from rival gangs

and to otherwise promote the standing and reputation of the enterprise amongst rival gangs. These

acts of violence were also perpetrated to promote the standing, status and reputation of individual

members and associates within the enterprise.

                                  Purposes of the East End Gang

       8.      The purposes of the Enterprise included the following:

       a.      Enriching the members and associates of the Enterprise through, among other

things, the distribution and sale of controlled substances.


                                                  3
        Case 3:21-cr-00008-VAB Document 52 Filed 05/03/21 Page 4 of 10




       b.      Preserving and protecting the power, territory, reputation, and profits of the

Enterprise through the use of intimidation, violence, threats of violence, assaults, robberies, and

acts involving murder.

       c.      Promoting and enhancing the Enterprise and the activities and authority of its

members and associates.

       d.      Keeping victims and potential victims, witnesses and rival gang members in fear of

the Enterprise and in fear of its members and associates through violence, including acts involving

murder, threats of violence and assault.

       e.      Providing assistance to members and associates of the Enterprise who committed

crimes for and on behalf of the Enterprise.

       f.      Providing financial support and information to members and associates of the

Enterprise, including those incarcerated for committing acts of violence, distribution of controlled

substances and other offenses.

       g.      Protecting the Enterprise and its members and associates from detection and

prosecution by law enforcement authorities through acts of intimidation and violence against

potential witnesses, including members and associates of the Enterprise, to crimes committed by

members and associates of the Enterprise.

       h.      Hindering, obstructing, and preventing law enforcement officers from identifying,

apprehending, and successfully prosecuting and punishing members and associates of the

Enterprise.




                                                 4
        Case 3:21-cr-00008-VAB Document 52 Filed 05/03/21 Page 5 of 10




                            Means and Methods of the East End Gang

       9.      Among the means and methods employed by the members and associates                  111


conducting and paiiicipating in the conduct of the affairs of the Enterprise were the following:

       a.      Members and associates of the Enterprise committed, conspired, attempted, and

threatened to commit acts of violence, including acts involving murder, against rival gang

members and associates and other individuals adverse to the Enterprise.

       b.      Members and associates of the Enterprise promoted and celebrated the criminal

conduct of the Enterprise, namely the narcotics distribution, acts involving violence, and the use

and possession of firearms, on social media websites such as Facebook and YouTube.

       c.      Members and associates of the Enterprise obtained, possessed, shared, used and

disposed of firearms.

       d.      Members and associates of the Enterprise distributed and conspired to distribute

controlled substances.

       e.      Members and associates of the Enterprise committed, conspired, and attempted to

commit robberies.

       f.      Members and associates of the Enterprise committed acts of intimidation and made

threats as a means of deterring and punishing any potential witnesses to their crimes and in

connection with protecting the Enterprise and its members and associates from detection and

prosecution by law enforcement authorities.




                                                5
        Case 3:21-cr-00008-VAB Document 52 Filed 05/03/21 Page 6 of 10




                                    The Racketeering Conspiracy

         10.    From approximately 2015 to the present, in the District of Connecticut and

elsewhere,     KEISHA WN        DONALD,       TREV ON       WRIGHT,      a.k.a.   "Tre,"    KYRAN

DANGERFIELD, ERIC HA YES, a.k.a. "Heavyweight Champ," TRAVON JONES, a.k.a.

"Budda," TYRONE MOORE, a.k.a. "Ty Ralph Lauren," CHARLES ANTHONY BONILLA,

a.k.a. "30 cal" and "Ant," and HARRY BATCHELOR, a.k.a. "Bookie," together with others

known and unknown to the Grand Jury, including JW who is now deceased, and whose true name

is known to the Grand Jury, being persons employed by and associated with the Enterprise

described in the preceding paragraphs, namely the East End gang, knowingly combined, conspired,

confederated, and agreed together and with each other to violate the racketeering law of the United

States, namely, Section 1962(c) of Title 18, United States Code, that is, to conduct and participate,

directly and indirectly, in the conduct of the affairs of the East End gang, which was engaged in,

and the activities of which affected, interstate and foreign commerce, through a pattern of

racketeering activity consisting of:

             a. Multiple acts involving murder chargeable under the following provisions of state

                law: Connecticut General Statutes § 53a-54a (murder); § 53a-48 (conspiracy); §

                53a-49 (attempt) and§ 53a-8(a) (aiding and abetting).

             b. Multiple offenses involving the distribution of controlled substances in violation of

                the laws of the United States, namely, Title 21, United States Code, Sections 841

                and 846.

             c. Multiple acts indictable under Title 18, United States Code, Sections 1951 (relating

                to interference with commerce, robbery, or extortion).


                                                  6
        Case 3:21-cr-00008-VAB Document 52 Filed 05/03/21 Page 7 of 10




             d. Multiple acts involving robbery chargeable under the following provisions of state

                  law: Connecticut General Statutes§§ 53a-133 to 53a-135 (robbery),§ 53a-8 (aiding

                  and abetting),§ 53a-48 (conspiracy), and§ 53a-49 (attempt).

       11.        It was a pmi of the conspiracy that each defendant agreed that a conspirator would

commit at least two acts of racketeering activity in the conduct of the affairs of the Enterprise.

                                              Overt Acts

      12.         In furtherance of the conspiracy and to achieve the object thereof, the following

overt acts, among others, were committed in the District of Connecticut and elsewhere:

             a. From at least 2015 to the present, in the District of Connecticut, KEISHA WN
                DONALD, TREVON WRIGHT, a.k.a. "Tre," KYRAN DANGERFIELD, ERIC
                HA YES, a.k.a. "Heavyweight Champ," TRAVON JONES, a.k.a. "Budda,"
                TYRONE MOORE, a.k.a. "Ty Ralph Lauren," CHARLES ANTHONY
                BONILLA, a.k.a. "30 cal" and "Ant," and HARRY BATCHELOR a.k.a. "Bookie,"
                and others known and unknown to the Grand Jury, including JW who is deceased,
                agreed to possess and sell heroin, cocaine base (crack), marijuana and Percocet
                pills.

             b. On or about January 30, 2018, KEISHA WN DONALD shot and killed Eric Heard,
                a.lea. "Fetti," a member and associate of the rival GHB gang.

             c. On or about March 5, 2019, ERIC HAYES, a.k.a. "Heavyweight Champ," shot and
                killed Jerrell Gatewood.

             d. On or about July 4, 2019, CHARLES ANTHONY BONILLA, a.lea. "30 cal" and
                "Ant," shot and killed Richard McDonald, a member and associate of the rival GHB
                gang.

             e. On or about July 12, 2019, TRAVON JONES, a.k.a. "Budda," and TYRON
                MOORE, a.k.a. "Ty Ralph Lauren," shot and killed Shawn Warren, a.k.a. "Kujoe,"
                a member and associate of the rival O.N.E. gang.

             f.   On or about September 15, 2019, ERIC HAYES, a.k.a. "Heavyweight Champ,"
                  and TREVON WRIGHT, a.lea. "Tre," agreed with one another to kill Marquis
                  Isreal, a.k.a. "Garf' and "Gbaby," a member and associate of the rival O.N.E. gang.



                                                   7
       Case 3:21-cr-00008-VAB Document 52 Filed 05/03/21 Page 8 of 10




           g. On or about September 15, 2019, TREVON WRIGHT, a.k.a. "Tre," shot and
              attempted to kill Marquis Isreal, a.k.a. "Garf' and "Gbaby," a member and associate
              of the rival O.N.E. gang.

           h. On or about October 17, 2019, TRAVON JONES, a.k.a. "Budda," agreed with
              other East End gang members to shoot and attempt to kill Joshua Gilbert, a member
              and associate of the rival O.N.E. gang.

           1.   On or about October 17, 2019, TRAVON JONES, a.k.a. "Budda," shot and
                attempted to kill Joshua Gilbert, a member and associate of the rival O.N.E. gang.

           J.   On or about December 8, 2019, TREVON WRIGHT, a.k.a. "Tre," shot and
                attempted to kill Arvan Smith, a.k.a. "Arv Barkley," a member and associate of the
                rival O.N.E. gang.

           k. On or about January 26, 2020, TREVON WRIGHT, a.k.a. "Tre," and JW, who is
              deceased, shot and killed Myreke Kenion and shot and attempted to kill D 'Andre
              Brown, both members and associates of the rival GHB gang.

           1.   On or about June 25, 2020, KYRAN DANGERFIELD, together with JW, who is
                now deceased, and another individual known to the Grand Jury, shot and killed
                Tyler Ballew, a member and associate of the rival O.N.E. gang.

                                    Special Sentencing Factors

     13.        On or about January 3 0, 2018, in the District of Connecticut, KEISHA WN

DONALD did commit murder, that is with intent to cause the death of another person, he caused

the death of Eric Heard, a.k.a. "Fetti," in violation of Com1. Gen. Stat. §53a-54a.

     14.        On or about March 5, 2019, in the District of Connecticut, ERIC HA YES, a.k.a.

"Heavyweight Champ," did commit murder, that is with intent to cause the death of another

person, he caused the death of Jerrell Gatewood in violation of Conn. Gen. Stat. § 53a-54a.

     15.        On or about July 4, 2019, in the District of Connecticut, CHARLES ANTHONY

BONILLA, a.k.a. "30 cal" and "Ant," did commit murder, that is with intent to cause the death

of another person, he caused the death of Richard McDonald in violation of Conn. Gen. Stat. §

53a-54a.

                                                8
       Case 3:21-cr-00008-VAB Document 52 Filed 05/03/21 Page 9 of 10




      16.     On or about July 12, 2019, in the District of Connecticut, TRAVON JONES, a.k.a.

"Budda," and TYRON MOORE, a.k.a. "Ty Ralph Lauren," did commit murder, that is with intent

to cause the death of another person, they caused the death of Sean Warren, a.lea. "Kujoe," and

aided and abetted in the same, in violation of Conn. Gen. Stat.§§ 53a-54a and 53a-8(a).

      17.     On or about January 26, 2020, in the District of Connecticut, TREVON WRIGHT,

a.k.a. "Tre, "did commit murder, that is with the intent to cause the death of another person, he

caused the death ofMyreke Kenion, and aided and abetted in the same, in violation of Conn. Gen.

Stat. §§ 53a-54a and 53a-8(a).

      18.     On or about June 25, 2020, in the District of Connecticut, KYRAN DANGERFIELD

together with others known to Grand Juzy did commit murder, that is with intent to cause the death of

another person, he caused the death of Tyler Ballew, and aided and abetted in the same, in

violation of Conn. Gen. Stat.§§ 53a-54a and 53a-8(a).




                                                 9
           Case 3:21-cr-00008-VAB Document 52 Filed 05/03/21 Page 10 of 10




           All in violation of Title 18, United States Code, Sections 1962(d) and 1963(a).



                                                          A TRUEBILL

                                                                       /s/

                                                          FOREPERSON

     UNITED STATES OF AMERICA



     I..: ONARD C BOYLE
     ACTING UNITED STATES AT



     PElg{rt,lt
     ASSISTANT UNITED STATES ATTORNEY



     RAHULKALE
     ASSIS ANT UNITED STATES ATTORNEY



     JOCEL    OURTNEY KAOUTZANIS
     ASSIST N UNITED STATES ATTORNEY


           c '---    ~ lI ~
                          ,,,,,       I _
                                 .-,~fa-
            ' NL. PECK          r
    ~.....AgSIS~ ANT UNITED STATES ATTORNEY
~       -~k    ~ 'Jc. ✓--· : ~    1
                                   ·ok- -
     PATRICK DOHERTY
     ASSISTANT UNITED STATES ATTO               EY




                                                     10
